PER CURIAM.
This is an appeal by defendant from a judgment and sentence based on a plea of nolo contendere. Defendant makes no arguments whatsoever as to any error committed by the trial court. Instead, defendant asks this court to allow him to withdraw his plea before the trial court. This issue has never been presented to the trial court. The appeal is, therefore dismissed. This dismissal is without prejudice to the defendant’s filing of a motion to withdraw his plea before the trial court on whatever appropriate grounds he may establish.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.